                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

THURMAN HARVEY HINES,                                )
                                                     )
                     Plaintiff,                      )
                                                     )
v.                                                   ) Case No. CIV-19-439-R
                                                     )
                                                     )
JOE ALLBAUGH, et al.,                                )
                                                     )
                     Defendants.                     )

                                          ORDER

       Plaintiff Thurman Harvey Hines, a state prisoner appearing pro se, filed this action

pursuant to 42 U.S.C. § 1983, asserting various violations of his constitutional rights. See

Docs. 1, 14. Pursuant to 28 U.S.C. § 636(b)(1), the matter was referred to United States

Magistrate Judge Shon T. Erwin for preliminary review. See Doc. 6. On June 18, 2019,

Judge Erwin issued a Report and Recommendation, wherein he recommended the action

be transferred to the United States District Court for the Eastern District of Oklahoma “in

the interest of justice and for the convenience of the parties.” See Doc. 14, at 4. Plaintiff

objected to the Report and Recommendation, see Doc. 15, giving rise to the Court’s

obligation to undertake a de novo review of those portions of the Report and

Recommendation to which he makes specific objection.

       Plaintiff argues against transfer of this case because “this Court is already familiar”

with the parties. Doc. 15, at 2. Plaintiff also makes vague references to “family and friends

to the Defendants that are employed by the Eastern District” as a factor weighing against

transfer. Id. Respectfully, the Court is not moved by Plaintiff’s protestations—and their
lack of specificity does nothing to enhance their persuasiveness—and it agrees with the

rationale stated in Judge Erwin’s Report and Recommendation. Accordingly, the Report

and Recommendation is hereby adopted, and the Clerk of Court is directed to transfer this

action to the United States District Court for the Eastern District of Oklahoma.

       IT IS SO ORDERED this 9th day of July, 2019.




                                             2
